Name: Commission Regulation (EEC) No 951/85 of 11 April 1985 amending Regulation (EEC) No 142/85 laying down detailed rules for the application of the import arrangements provided for by Regulations (EEC) No 106/85 and (EEC) No 3688/84 in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy
 Date Published: nan

 No L 102/14 Official Journal of the European Communities 12. 4. 85 COMMISSION REGULATION (EEC) No 951/85 of 11 April 1985 amending Regulation (EEC) No 142/85 laying down detailed rules for the appli ­ cation of the import arrangements provided for by Regulations (EEC) No 106/85 and (EEC) No 3688/84 in the beef and veal sector should therefore be restricted to chilled boneless meat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 106/85 of 14 January 1985 opening a Community tariff quota for fresh, chilled or frozen high-quality beef and veal falling with subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 142/85 (2) lays down in particular that the tariff quota for fresh, chilled or frozen beef and veal provided for in Article 1 (1 ) of Regulation (EEC) No 106/85 includes 12 500 tonnes of boned or boneless meat falling within subheadings 02.01 A II a) 4 bb) and 02.01 A II b) 4 bb) of the Common Customs Tariff ; Whereas that part of the quota corresponds to the arrangement which exists between the Argentine and the Community concerning beef and veal ; whereas, however, that arrangement concerns only chilled boneless meat ; whereas the said part of the quota HAS ADOPTED THIS REGULATION : Article I In Article 1 ( 1 ) (a) of Regulation (EEC) No 142/85, ' 12 500 tonnes of boned or boneless meat, falling within subheadings 02.01 A II a) 4 bb) and 02.01 A II b) 4 bb) of the Common Customs Tariff is hereby replaced by ' 12 500 tonnes of chilled boned or bone ­ less meat, falling within subheading 02.01 A II a) 4 bb) of the Common Customs Tariff. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 14, 17. 1 . 1985, p . 3 . ¥) OJ No L 16, 19 . 1 . 1985, p . 14.